Rivers, J.
Motion is denied. It seems clear to me that the ability of the defendant to prepare his defense is not materially impaired by his service in the armed forces. Defendant is a medical student studying at a hospital within the city of New York. It is true that he is technically in the armed forces under the familiar arrangement whereby medical students are permitted to continue their studies in the school in which they are enrolled. Defendant only entered medical school (Flower Hospital Medical School in this city) in March, 1943, so that it is more than likely that he will remain in the *78city for a number of years to come. His position on this application is much weaker than that of the plaintiff in Boone v. Lightner (319 U. S. 561, decided June 7, 1943).
(On reargument, October 22, 1943.)
Motion for reargument is granted.
Upon reargument the original determination is adhered to. Defendant does not call any point to the attention of the court which was previously overlooked. This defendant is in a more favorable position to prepare this action for trial and to appear at the trial, even if he has to do a certain amount of military drilling, than was Captain Boone in Boone v. Lightner (319 U. S. 561), the case referred to in the original order made herein.